Title: To George Washington from Major General Israel Putnam, 29 May 1780
From: Putnam, Israel
To: Washington, George



Dear Sir
Pomfret [Conn.] May 29th 1780.

I cannot forbear informing Your Excellency, by the return of Major Humphrys to Camp, of the state of my health, from the first of my illness to the present time.
After I was prevented from coming on to the Army, by a stroke of the paralytic kind, which deprived me in a great measure, of the use of my right leg and arm; I retired to my Plantation, and have been gradually growing better ever since. I have now so far gained the use of my limbs, especially of my leg, as to be able to walk with very little impediment, and to ride on horseback tolerably well—In other respects I am in perfect health, and enjoy the comforts and pleasures of life with as good a relish as most of my neighbours.
Altho I should not be able to resume a command in the Army; I

propose to myself the happiness of making a visit, and seeing my friends there sometime in the course of the Campaign—And however incapable I may be of serving my Country to my latest hour my wishes and prayers will always be most ardent and sincere, for its happiness and freedom: As a principal instrument in the hand of Providence for effecting this, may Heaven long preserve Your Excellencys most important and valuable life!
Not being able to hold the pen in my own hand, I am obliged to make use of another to express with how much regard & esteem I am Your Excellency’s Most Obedient and Very Humble Servant

Israel Putnam


P.S. I am making a great effort to use my hand to make the Initials of my Name for the firs⟨t⟩ time.

I.P.


